Case 1:17-cv-09268-VEC-RWL Document 155 Filed 09/12/19 Page 1 of 4

ZEIGER, TIGGES & LITTLE LLP

ATTORNEYS AT LAW
TELEPHONE: (614) 365-9900

FACSIMILE: (614) 365-7900 3500 HUNTINGTON CENTER WRITER'S DIRECT NUMBER:
41 SOUTH HIGH STREET (614) 365-4136

COLUMBUS, OHIO 43215

September 12, 2019

VIA ECF

The Honorable Robert W. Lehrburger
Magistrate Judge

United States District Court

Southern District of New York

40 Foley Square

New York, New York 10007

Re: Conti v. Doe, Case No. 17-CV-9268

Dear Judge Lehrburger:

I represent the Non-Party Witnesses James and Jane Doe in the above-referenced
proceeding. I write to inform Your Honor that my clients join Defendant John Doe’s request,
made in his September 12, 2019 letter to Your Honor, to close the courtroom for the hearing
scheduled for Monday, September 16, 2019, and to seal the exhibits presented at the hearing and
any transcript of the proceeding.

Alternatively, if Your Honor declines to close the courtroom or seal the hearing exhibits
and transcript, I write to request that Your Honor order that all participants, testimony,
transcripts and exhibits refer to James, Jane and John Doe by their pseudonyms only.

Judge Caproni allowed Defendant to proceed in this litigation under a pseudonym. The
reasons supporting Judge Caproni’s decision are even more compelling for James and Jane Doe,
who are not parties to this case but nonetheless face the risk (as a result of Plaintiff's subpoena)
of having their confidential records and communications publicly disclosed.

In Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185 (2d Cir. 2008), the Second
Circuit explained that courts should consider a non-exhaustive list of ten factors to determine
whether a party — or in this case, a third party — should be allowed to participate in litigation
pseudonymously. /d. at 190. The purpose of evaluating these factors is to determine whether the
interests of the pseudonymous party outweigh the prejudice to other parties and the public
interests in disclosure. /d. at 189. If it does, then the party should be allowed to proceed using a
pseudonym.

Here, eight of the ten Sealed Plaintiff factors weigh heavily in favor of allowing James
and Jane Doe to proceed pseudonymously, including — importantly — the factors that consider
prejudice to other parties and the public.
Case 1:17-cv-09268-VEC-RWL Document 155 Filed 09/12/19 Page 2 of 4

The Honorable Robert W. Lehrburger ZEIGER, TIGGES & LITTLE Lip
September 12, 2019
Page 2

The first Sealed Plaintiff factor is whether the litigation involves matters that are highly
sensitive and of a personal nature. 537 F.3d at 190. There is no question that both this litigation
and the upcoming evidentiary hearing will reveal the Does’ highly sensitive, confidential
information — specifically, information that the Does provided to psychiatrists and therapists
while seeking advice and counseling on very personal and private family issues. As the Supreme
Court recognized in adopting a federal psychotherapist-patient privilege, “{b]ecause of the
sensitive nature of the problems for which individuals consult psychotherapists, disclosure
of confidential communications made during counseling sessions may cause embarrassment or
disgrace.” Jaffee v. Redmond, 518 U.S. 1, 10 (1996). Therefore, this factor weighs in favor of
allowing the Does to proceed pseudonymously. See T.W. v. N. Y. State Bd. of Law Exam ’rs, 2017
U.S. Dist. LEXIS 158060, at *12-13 (E.D.N.Y. Sep. 25, 2017) (allowing Plaintiff to proceed
anonymously where her complaint detailed her “medical history, including depression, anxiety,
panic attacks, and cognitive impairments”).

The second factor is “whether identification poses a risk of retaliatory physical or mental
harm to the party seeking to proceed anonymously or even more critically, to innocent non-
parties.” 537 F.3d at 190 (citations and quotations omitted) (emphasis added). Here, James and
Jane Doe are “innocent non-parties.” They have done nothing to risk the disclosure of their
confidential treatment information.

The third factor is “whether identification presents other harms and the likely severity of
those harms, including whether the injury litigated against would be incurred as a result of
the identification.” 537 F.3d at 190 (emphasis added). John Doe’s counterclaim in this case is
for the unauthorized disclosure of his confidential medical information that Plaintiff made by
filing this lawsuit. Identifying James and Jane Doe would necessarily reveal John Doe’s identity,
furthering the injury he is litigating against and eviscerating the protections of Judge Caproni’s
order allowing John Doe to proceed pseudonymously. Likewise, the September 16 is hearing
centers on whether or not communications between James and Jane Doe and
psychiatrists/psychotherapists constitute confidential patient communications. Identifying the
Does at the hearing would therefore undermine the entire purpose of the Does requesting the
hearing in the first place, which is to ensure that any psychiatrist/psychotherapist-patient
privileges remain intact.

The sixth factor is whether other parties are prejudiced by allowing James and Jane Doe
to proceed anonymously. 537 F.3d at 190. There is no prejudice to Plaintiff, who knows the true
identities of the Does. See Doe v. United Servs. Life Ins. Co., 123 F.R.D. 437, 439 (S.D.N.Y.
1988) (“this is not a case in which permitting Doe to proceed pseudonymously will disadvantage
[defendant] United Services. United Services already knows Doe’s true identity, it will have full
discovery rights as the case progresses, and it will only be barred from using or disclosing the
fruits of its discovery for purposes other than the defense of this action”); Doe v. Colgate
University, 2016 U.S. Dist. LEXIS 48787, *10 (N.D.N.Y. April 12, 2016) (‘Defendants are
Case 1:17-cv-09268-VEC-RWL Document 155 Filed 09/12/19 Page 3 of 4

The Honorable Robert W. Lehrburger ZEIGER, TIGGES & LITTLE Lip
September 12, 2019
Page 3

aware of Plaintiffs true identity and will have an uninhibited opportunity to litigate this matter
regardless of whether Plaintiff’s identity is disclosed publicly”).

The seventh factor is whether the identities of James and Jane Doe have thus far been
kept confidential. 537 F.3d at 190. To the knowledge of James and Jane Doe, the identities of all
the Does have been kept confidential, as all court filings identifying the Does have been
anonymized and/or sealed pursuant to protective orders (in this Court and in the Ohio Action)
and status conferences and hearings have been closed to the public.

The eighth and ninth factors consider whether the public’s interest in the litigation is
furthered by disclosure. 537 F.3d at 190. These factors recognize that the public interest in
disclosure is particularly low when pure legal issues are involved. /d. Here, while the public may
arguably have an interest in if and how the Court decides to apply the physician/psychotherapist-
patient privilege, that interest is not impacted by the identification of the Does. See generally
Does I thru XXIII vy. Advanced Textile Corp., 214 F.3d 1058, 1072 (9th Cir. 2000) (“we fail to
see[] how disguising plaintiffs’ identities will obstruct public scrutiny of the important issues in
this case”). This is especially true given that this litigation is still in the discovery stage. Brown v.
Maxwell, 929 F.3d 41, 47, 53 (2d Cir. 2019) (recognizing that “[u]nscrupulous litigants can
weaponize the discovery process to humiliate and embarrass their adversaries” and that
“materials submitted in connection with, and relevant to, discovery motions, motions in limine,
and other non-dispositive motions are subject to a lesser ... presumption of public access”).

The tenth factor is whether there are any alternative mechanisms for protecting the
identity of the Does. There are none. The use of pseudonyms is the least restrictive means of
protecting the Does’ privacy.

Thus, eight of the ten factors weigh heavily in favor of allowing James and Jane Doe to
proceed pseudonymously at the September 16 hearing. (Since the Does are adults and this
litigation does not challenge governmental action, the fourth and fifth Sealed Plaintiff factors are
the only two factors that do not weigh in the Does’ favor.)

James and Jane Doe respectfully request that if Your Honor declines to seal the exhibits
and transcripts from the September 16 hearing and close the hearing to the public, that James and
Jane be allowed to continue pseudonymously. However, James and Jane Doe’s strong preference
is that the entire hearing be sealed. They are especially concerned that if John Doe is later
ordered to identify himself, James and Jane’s identities will necessarily be made public as a
result. If that happens, the public will be able to connect the sensitive treatment information
revealed at the hearing to their true identities.
Case 1:17-cv-09268-VEC-RWL Document 155 Filed 09/12/19 Page 4 of 4

The Honorable Robert W. Lehrburger ZAG Ee MR Ss cme LLL

September 12, 2019
Page 4

Very truly yours,
ae

aor

  
  

Steven W. (

ce: Judd Burstein, Esq. (via ECF)
Peter B. Schalk, Esq. (via ECF)
G. William Bartholomew, Esq. (via ECF)
Andrew G. Celli, Jr., Esq. (via ECF)
Douglas E. Lieb, Esq. (via ECF)
Katie Rosenfeld, Esq. (via ECF)
Ariel A. Brough, Esq. (via ECF)

829189
